

115 HR 123 IH: FHA Alternative Credit Pilot Program Reauthorization Act of 2017
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 123IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Al Green of Texas introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo extend the pilot program under section 258 of the National Housing Act that establishes an
			 automated process for providing alternative credit rating information for
			 mortgagors and prospective mortgagors under certain mortgages.
	
 1.Short titleThis Act may be cited as the FHA Alternative Credit Pilot Program Reauthorization Act of 2017. 2.Extension of pilot programSection 258(d) of the National Housing Act (12 U.S.C. 1715z–24(d)) is amended by striking 5-year and inserting 14-year.
		